DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s cancellation of claims 5-11, amendment of claims 1, 15, 16, and the addition of new claims 18-23, in the paper of 4/28/2022, is acknowledged.  Applicants' arguments filed on 4/28/2022, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  
Claims 1-4, 12, 13, 15-23 are still at issue and are present for examination. 
Election/Restrictions
Applicant's election with traverse of the following species:  
Species Group I, a microbial DNase obtained from Bacillus cibi,
Species Group II, DNase motif of SEQ ID NO:73 and the DNase polypeptide sequence of SEQ ID NO:13,
Species Group III, RNase motif of SEQ ID NO:84 and the RNase polypeptide sequence of SEQ ID NO:99,
in the paper of 7/30/2021is acknowledged.

Telephonic Election
During a telephone conversation with Yoshimi Barron on 2/2/2022 a provisional election was made without traverse to prosecute the invention of I, claims 1-13.  
Affirmation of this election was made by applicant in the paper of 4/28/2022.  
Claims 15 and 17 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 12, 13, 16, 18-22 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
This rejection was stated in the previous office action as it applied to previous claims 1-5, 10, 12, 13, 16.  In response applicants have amended the claims and traverse the rejection as it applied to the newly amended claims.
Applicants Response:
Applicants traverse the rejection on the basis that applicants submit that they have amended the claims and request reconsideration and withdrawal of the rejection.
Applicants amendment of the claims and applicants complete traversal is acknowledged and has been carefully considered, however, is not found persuasive for the reasons previously made of record and repeated herein.
Newly amended claims 1-4, 12, 13, 16, 18-22 are directed to any cleaning composition comprising a DNase, a RNase and a cleaning component, wherein the DNase comprises a polypeptide having at least 80%-90% sequence identity to the amino acid sequence shown in SEQ ID NO: 13 and the RNase comprises a polypeptide having at least 80%-90% sequence identity to the amino acid sequence shown in SEQ ID NO: 99.  It continues that the specification fails to describe sufficient representative species of these polypeptides having DNase activity and mere 80%-90% sequence identity to SEQ ID NO:13 and those polypeptides having RNase activity and mere 80% -90% sequence identity to SEQ ID NO:99 by any identifying structural characteristics or properties, for which no predictability of structure is apparent.  Given this lack of representative species as encompassed by the claims, Applicants have failed to sufficiently describe the claimed invention, in such full, clear, concise, and exact terms that a skilled artisan would recognize Applicants were in possession of the claimed invention.
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.

Claims 1-4, 12, 13, 16, 18-22 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a cleaning composition comprising a DNase, a RNase and a cleaning component, wherein the DNase comprises a polypeptide having the amino acid sequence shown in SEQ ID NO: 13 and the RNase comprises a polypeptide having to the amino acid sequence shown in SEQ ID NO: 99, does not reasonably provide enablement for any possible cleaning composition comprising any DNase, any RNase and any cleaning component wherein said DNase comprises any polypeptide having a mere 80%-90%  sequence identity to the amino acid sequence of SEQ ID NO:13 and  wherein said RNase comprises any polypeptide having a mere 80%-90% sequence identity to the amino acid sequence of SEQ ID NO:99.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Applicants Response:
Applicants traverse the rejection on the basis that applicants submit that they have amended the claims and request reconsideration and withdrawal of the rejection.
Applicants amendment of the claims and applicants complete traversal is acknowledged and has been carefully considered, however, is not found persuasive for the reasons previously made of record and repeated herein.
Newly amended claims 1-4, 12, 13, 16, 18-22 are so broad as to encompass any cleaning composition comprising a DNase, a RNase and a cleaning component, wherein the DNase comprises a polypeptide having at least 80%-90% sequence identity to the amino acid sequence shown in SEQ ID NO: 13 and the RNase comprises a polypeptide having at least 80%-90% sequence identity to the amino acid sequence shown in SEQ ID NO: 99.  
The specification does not support the broad scope of the claims which encompass all possible any cleaning composition comprising a DNase, a RNase and a cleaning component, wherein the DNase comprises a polypeptide having at least 80%-90% sequence identity to the amino acid sequence shown in SEQ ID NO: 13 and the RNase comprises a polypeptide having at least 80%-90% sequence identity to the amino acid sequence shown in SEQ ID NO: 99 because the specification does not establish: (A) regions of the polypeptide structure which may be modified without effecting its DNase or RNase activity; (B) regions of the each of the polypeptide structure which may be modified without effecting its DNase or RNase activity; (C) the general tolerance of the polypeptide structure to modification and extent of such tolerance with the desired activity; (D) a rational and predictable scheme for modifying any amino acid residue of the polypeptide structure with an expectation of obtaining the desired biological function and (E) the specification provides insufficient guidance as to which of the essentially infinite possible choices of protein structure is likely to be successful.  Because of this lack of guidance, the extended experimentation that would be required to determine those polypeptides having DNase and RNase activity comprising any polypeptide having a mere 80%-90% sequence identity to the amino acid sequences of SEQ ID NO:13 or SEQ ID NO:99, respectively, and the fact that the relationship between the sequence of a peptide and its tertiary structure (i.e. its activity) are not well understood and are not predictable (e.g., see Ngo et al. in The Protein Folding Problem and Tertiary Structure Prediction, 1994, Merz et al. (ed.), Birkhauser, Boston, MA, pp. 433 and 492-495), it would require undue experimentation for one skilled in the art to arrive at the majority of those compositions of the claimed genus.
Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including any possible cleaning composition comprising any DNase, any RNase and any cleaning component wherein said DNase comprises any polypeptide having a mere 80%-90% sequence identity to the amino acid sequence of SEQ ID NO:13 and  wherein said RNase comprises any polypeptide having a mere 80%-90% sequence identity to the amino acid sequence of SEQ ID NO:99.   Without sufficient guidance, determination of those compositions/polypeptides having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

Claim Rejections - 35 USC § 102
The rejection of Claim(s) 1, 2, 12, 13 and 16 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lant et al., (WO 2016/176241) is withdrawn based upon the amendment of the claims in the paper of 4/28/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The rejection of Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lant et al., (WO 2016/176241) and Gjermansen et al. US 10,954,497 is withdrawn based upon the amendment of the claims in the paper of 4/28/2022.

The rejection of claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lant et al., (WO 2016/176241) and Uniprot Accession No. A0A0Q7T1D2, November 2016 is withdrawn based upon the amendment of the claims in the paper of 4/28/2022.

Claims 1-4, 12, 13, 16, 18-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lant et al., (WO 2016/176241), Gjermansen et al. US 10,954,497 and Uniprot Accession No. A0A0Q7T1D2, November 2016.
Lant et al., (WO 2016/176241) teach a number of detergent compositions comprising nucleases, specifically comprising a DNase and a RNase and a cleaning component such as a surfactant (see claims 1-10 and supporting text) for use in laundry methods.  Lant et al. teach said detergent compositions where the DNAse is a microbial DNase. Lant et al. teach said detergent compositions wherein the nuclease (DNase and RNase) enzymes are present in an amount of from 0.01 ppm to 1000ppm.  Lant et al. also teach methods of use of the above detergent compositions and kits comprising said detergent composition as a kit is nothing more than a grouping of components that can be used together to accomplish a task.
Gjermansen et al. US 10,954,497 discloses the identification and amino acid sequence of a 182 amino acid deoxyribonuclease from Bacillus cibi having 100% sequence identity to the amino acid sequence of instant deoxyribonuclease of SEQ ID NO:13 which comprises a polypeptide motif comprising “MSGYSRD” (SEQ ID NO:73).
Uniprot Accession No. A0A0Q7T1D2 discloses the identification and amino acid sequence of a 144 amino acid ribonuclease having greater than 98% sequence identity to the amino acid sequence of instant ribonuclease of SEQ ID NO:99 which comprises a polypeptide motif comprising “SDH[D/H/L]P” (SEQ ID NO:74) and “GGNI[R/Q]” (SEQ ID NO:75.
One of skill in the art before the effective filing date of the invention would have been motivated to use the deoxyribonuclease taught by Gjermansen et al. US 10,954,497 having 100% sequence identity to the deoxyribonuclease of amino acid sequence of instant SEQ ID NO:13 and the ribonuclease taught by Uniprot Accession No. A0A0Q7T1D2 in the detergent composition and kits containing said detergent composition taught by Lant et al. WO 2016/176241 for use in laundry methods.  The motivation for the use of the deoxyribonuclease taught by Gjermansen et al. US 10,954,497 is that this deoxyribonuclease can be substituted for the deoxyribonuclease taught by Lant et al.  The expectation of success is high based upon the high level of skill in the art of recombinant protein production and isolation, as exemplified by Lant et al., (WO 2016/176241).  The motivation for the use of the ribonuclease taught by Uniprot Accession No. A0A0Q7T1D2 is that this ribonuclease can be substituted for the ribonuclease taught by Lant et al.
The expectation of success is high based upon the high level of skill in the art of recombinant protein production and isolation, as exemplified by Lant et al., (WO 2016/176241).
Thus, claims 1-4, 12, 13, 16, 18-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lant et al., (WO 2016/176241), Gjermansen et al. US 10,954,497 and Uniprot Accession No. A0A0Q7T1D2, November 2016.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Remarks
No claim is allowable.                                                                                                                              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






rgh
5/12/2022

/RICHARD G HUTSON/          Primary Examiner, Art Unit 1652